Citation Nr: 0632136	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  98-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
July 1972.  He had another period of active military service 
from July 1972 to March 1973 that ended in a less-than-
honorable discharge, and a VA decision in August 1996 
determined that the nature of the other-than-honorable 
discharge was a bar to VA benefits for that period.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the RO in 
Buffalo, New York.  

The veteran testified at a hearing at the RO in October 1999; 
a transcript of that hearing is of record.  

In September 2000, pursuant to a request by the veteran, his 
file was transferred to RO in Hartford, Connecticut, which 
currently has permanent custody.  

The Board remanded the case to the RO for further development 
and readjudication in September 2003.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have engaged in combat with 
the enemy or otherwise to have submitted information 
sufficient for corroborating his claimed in-service stressful 
experiences and supporting a diagnosis of PTSD.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The claim arises from a rating decision in October 1997, 
prior to the enactment of VCAA.  In a post-decision letter 
dated in July 2001, the RO advised the veteran that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show an injury in service or a 
disease that began in or was made worse during military 
service, or an event causing an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or even in 
service.  

The letter discussed the types of medical or lay evidence 
acceptable to support each of these elements, VA's duty to 
assist in obtaining evidence, and when and where to send 
evidence.  

Thereafter, the veteran was afforded time to respond before 
the RO readjudicated the claim as reflected in the August 
2002 SSOC.  The Board accordingly finds that he has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the letter cited above and a notice 
letter issued in March 2004 together satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2004 letter advised the veteran that VA was 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The March 2004 letter also listed the evidence newly received 
by VA and asked the veteran to provide the necessary contact 
information and authorization for VA to contact any other 
entities having pertinent evidence for inclusion in the 
record.  

The March 2004 letter specifically advised the veteran that, 
if there was "any other evidence or information" that he 
thought would support his claim, he should let us know.  If 
the evidence was in his possession, he was to send it to us.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
This is logical, since the rating decision was issued prior 
to enactment of VCAA.  However, the Board finds that the lack 
of full pre-adjudication notice in this appeal has not, in 
any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO gave the veteran notice of what was required to 
substantiate the claim on appeal, and he was afforded an 
opportunity to submit such information and/or evidence.  

Following the issuance of the March 2004 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the file was returned 
to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and the 
RO has not notified him of the criteria for degree of 
disability or effective date of rating.  However, on these 
facts, the RO's omission is harmless.  Id.  

As the Board's decision herein denies service connection for 
PTSD, no degree of disability or effective date is being 
assigned for that disability; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The service medical and personnel records, and post-service 
VA medical records, have been associated with the claims 
file; the RO also obtained the disability records from the 
Social Security Administration (SSA), although those records 
provide no evidence pertinent to the issue on appeal.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  The 
veteran has been afforded appropriate VA medical examinations 
in support of his claim.  

On two occasions, the RO has submitted the claimed stressors 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) (previously known as the U.S. Army Environmental 
Studies Group and the U.S. Army Center for Research of Unit 
Records) in an effort to obtain objective verification of the 
reported stressors.  

Finally, the veteran has been afforded a hearing before the 
RO's DRO, during which he presented testimony in support of 
his claim; he specifically declined a similar hearing before 
the Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The veteran in this case has been diagnosed with PTSD; see 
e.g. VA psychiatric examination in February 2006 diagnosing 
"chronic PTSD."   The remaining elements required to 
establish service connection are one or more verified in-
service stressors, and a medical link between the verified 
stressor(s) and the diagnosed PTSD.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   

The veteran submitted a letter in March 1996 that listed the 
following in-service stressors: (1) a mortar attack on his 
barracks on his first night in Vietnam; (2) a mortar attack 
on barracks immediately prior to the end of his first tour in 
Vietnam, when a sergeant was killed in front of him; (3) 
mortar attack during his second tour that resulted in one 
soldier being killed and several wounded in the appellant's 
presence; and, (4) personally loading dead and wounded 
soldiers onto helicopters for evacuation.  

The U.S. Army Center for the Research of Unit Records 
(USASCRUR) advised the RO in June 1997 that these claimed 
stressors could not be objectively verified through research 
into the appropriate unit records (morning reports, after-
action reports, etc.).  

The appellant's testimony before the DRO in October 1999 
clarified some of the stressor information. He stated that 
the mortar attack on his first night in the Republic of 
Vietnam occurred at Pleiku, in January or February 1968.  He 
stated that, during his first tour, he did not actually work 
as a cook, but rather drove a truck and was subjected to 
intermittent sniper fire.  During his second tour, he would 
sometimes cook, but also performed guard duty and perimeter 
patrols and frequently drove a truck.  During his last tour 
in Vietnam he was again subjected to a mortar attack when two 
of his soldiers (named Bunk and Browning) were wounded.  

Finally, the veteran filed a new stressor statement in April 
2003 during which he stated that the first mortar attack had 
occurred in Bien Hoa in early 1968.  He also added an event 
in November or December 1968 in which a sergeant was shot by 
a sniper.  Finally, he recorded the names of the two 
casualties as "Brownie" and "Bink."  USASCRUR advised the 
RO in May 2005 via the Personnel Records Image Retrieval 
System (PIES) that these stressors could not be verified.  

Although the veteran has reported having combat experiences, 
the Board finds no independent basis for concluding that he 
participated in combat with the enemy during his service in 
the Republic of Vietnam.  

The service personnel records show that the veteran served in 
the Republic of Vietnam during the period May 1968 to 
December 1968 as a cook in the 540th Transportation Company.  
He returned to Vietnam during the period June 1970 to March 
1972 and served as a cook successively with the 1st 
Battalion/12th Infantry (4th Infantry Division), the 34th 
Supply and Service Battalion, the U.S. Army Depot Danang, the 
504th Transportation Company, and the 446th Transportation 
Company.  

The record accordingly shows that the veteran served in a 
combat zone (Vietnam) for nearly two years altogether.  
However, the Board emphasizes that service in a combat zone, 
without more, is not sufficient to establish that a veteran 
engaged in combat with the enemy.  See e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, neither the service personnel records nor his 
medical records provide any objective evidence the veteran 
personally participated in combat or received a combat-
related wound or traumatic injury of any kind while he was in 
the Republic of Vietnam.  

In addition to the absence of any official indices of combat 
(Purple Heart Medal, Combat Infantry Badge, etc.) there is an 
absence of any unofficial indices of combat, such as lay 
statements ("buddy statements").  In other words, combat 
has not been established by objective, competent, and factual 
evidence of record.  See VAOPGCPREC 12-99 at p. 4.  

Since combat has not been established, the claimed stressors 
cannot be verified on the basis of the veteran's assertions, 
alone; rather, the claimed stressor must be demonstrated by 
objective evidence.  

In this case there is no objective evidence whatsoever to 
establish the occurrence of any claimed in-service stressor.  
The veteran has asserted that he was shot at while driving in 
convoys delivering food, but anecdotal experiences of this 
type simply cannot be verified independently.  See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable.  In order to 
be researched, incidents must be reported and documented.").  

Similarly, while it is possible that the alleged mortar and 
sniper attacks could, conceivably, be independently 
verifiable, the veteran has not provided sufficient details 
to warrant any further attempt to independently verify the 
occurrence of any such event, and has not provided any other 
objective evidence-to include statements from former service 
comrades-to establish the occurrence of this or any other 
in-service stressful event.  

Under these circumstances, the Board must conclude that there 
is no verified or verifiable stressor to support the 
diagnosis of PTSD.  Simply stated, the occurrence of none of 
the specific in-service stressful experiences has been 
corroborated by credible evidence, and the record does not 
present any basis for further developing the record in this 
regard.  

Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, absent any credible 
evidence that a claimed in-service stressor occurred-an 
essential criterion for establishing service connection for 
PTSD-that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKNS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


